465 F.2d 1399
In the Matter of LEVIN'S DEPARTMENT STORE, a New Jerseycorporation, Bankrupt.Appeal of Jack LEVIN, in No. 71-1049.Appeal of Stanley LEVIN, in No. 71-1050.
Nos. 71-1049, 71-1050.
United States Court of Appeals,
Third Circuit.
Submitted Under Third Circuit Rule 12(6) Sept. 29, 1972.Decided Oct. 11, 1972.

Appeal from United States District Court for the District of New Jersey; George H. Barlow, Judge.
Sanford Silverman, Newark, N. J., for appellants.
Henry S. Gordon, Kleinberg, Moroney, Masterson & Schachter, Newark, N. J., (Sheldon Schachter, Newark, N. J., on the brief), for appellee.
Before STALEY, VAN DUSEN and MAX ROSENN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This is an appeal from the district court's order affirming an order of the referee in bankruptcy.  The order required the appellants, officers and share-holders of the bankrupt corporation, to surrender certain monies to the trustee of the bankrupt.  The order was made after the referee determined that the bankruptcy court had summary jurisdiction to determine the merits of the trustee's application for a turnover order.


2
The record discloses overwhelming evidence to support both the determination of summary jurisdiction and the issuance of the turnover order.  The order of the district court will be affirmed.